DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention is directed to a display device for displaying data from different types of medical devices within a single display or user interface. The independent claim identifies the uniquely distinct features: “causing, via the data processor, a combination user interface to display derivative data types, each of the derivative data types including at least one infusion parameter, at least one renal failure therapy parameter, and at least one of the mathematical operation; receiving, in the data processor, a selection of one of the derivative data types; calculating, via the data processor, derivative data by applying the at least one mathematical operation, as specified by the derivative data type, to infusion therapy progress data that relates to the at least one infusion parameter, as specified by the derivative data type, and renal failure therapy progress data that relates to the at least one renal failure therapy parameter, as specified by the derivative data type; and causing, via the data processor, the combination user interface to display at least some of the infusion therapy progress data, at least some of the renal failure therapy progress data, and the derivative data”; along with other limitations of the claim which receives and accesses the medical data. The closest prior art, Auer et al. (US 2002/0116226) and Ware et al. (US 2012/0143116), disclose the conventional medical display devices, either singularly or in combination, fail to anticipate the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        7/1/22